DETAILED ACTION
This office action is responsive to communications filed on November 5, 2021.  Claims 1, 14, 31 and 36 have been amended.  Claims 1-3, 9, 14-16, 22 and 29-40 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 5, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 14, 15, 22, 29-32, 34-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2018/0248601) in view of Karjalainen et al. (US 2020/0059921).


receiving at least one reference signal from a second communication node (“the user apparatus 20 monitors, by using macro auxiliary information, a reference signal (this signal is referred to as a "Discovery Signal") transmitted with beams of the small base stations 11 and 12 to receive (detect) a specific discovery signal” – See [0046]; “the user apparatus 20 searches for discovery signals corresponding to the narrow beam according to the signal sequence specified by the discovery signals included in the wide beam to specify the beam ID of the narrow beam capable of receiving the discovery signals” – See [0115]; The UE (first communication node) receives at least one discovery signal/reference signal from a base station (second communication node));
determining at least one reference signal received power (RSRP) value associated with the at least one reference signal (“The user apparatus 20 measures reception quality (reception power, etc.) based on the received discovery signal” – See [0047]; “unless otherwise specified, the term "reception quality" is used to include "reception power" in a broad sense” – See [0058]; “Subsequently, the reception quality measuring unit 103 of the user apparatus 20 measures the reception quality of the discovery signals corresponding to the receivable narrow beam. In this case, the reception quality measuring unit 103 may receive, from the reception direction detecting unit 111, the reception direction of the discovery signals of the detected narrow beam, or the reception direction detecting unit 111 may extract the reception direction to search for the discovery signals corresponding to the narrow beam. As a result, the user apparatus 20 may be enabled to specify the beam ID of the narrow beam receivable in each reception direction, and be enabled to measure the reception quality of the discovery signals corresponding to each narrow beam” – See [0116]; The UE determines a reception power of the discovery signal/reference signal);
“FIG. 14 is a diagram illustrating an example of a configuration of a reception quality report signal. As illustrated in FIG. 14, the reception quality report signal includes "format information", " beam ID and reception quality (RSRP)" for each of the discovery signals corresponding to each narrow beam” – See [0120]; “The "format information" is configured to store information including each of beam sets in association with the beam ID and the reception quality (RSRP) of each of the discovery signals corresponding to each of the narrow beams” – See [0121]; “illustrated in FIG. 15, the format information may have several formats. The format information of FIG. 15(a) stores "number of beam sets" first, and subsequently stores the "number of beams in the beam set #N" repeatedly according to the number of beam sets” – See [0125]; “Note that in the mobile communication system according to the embodiment, when the reception direction of the discovery signal is detected in steps S302 to S304 illustrated in FIG. 13, a specific directivity pattern in which a discovery signal is received, or a specific antenna port via which the discovery signal is received may be recognized” – See [0144]; “an identifier associated with a narrow beam is referred to as a " beam ID" … the narrow beam may be uniquely identified with the beam ID” – See [0060]; “the reception quality measuring unit 103 specifies a beam ID of each narrow beam from the discovery signals corresponding to the narrow beam, measures the reception quality of the narrow beam corresponding to the specified beam ID” – See [0079]; The UE generates a RSRP report that includes RSRP values of the discovery signals/reference signals in a predetermined format, wherein the RSRP values are associated with various beam sets, antenna ports, and beam IDs on which the reference signals are sent/received (reference signal resources)); and
transmitting the RSRP report to the second communication node (“In step S304, the signal transmission unit 102 of the user apparatus 20 reports the reception quality of the discovery signals corresponding to the narrow beam measured in step S302 by transmitting a reception quality report” – See [0118]; The UE transmits the RSRP report).
Kishiyama does not explicitly teach that the predetermined format is selected from at least three different reporting formats and corresponds to a manner of determining the at least one RSRP value.
However, Karjalainen teaches a predetermined format for a RSRP report that is selected from at least three different reporting formats and corresponds to a manner of determining the at least one RSRP value (“In one example embodiment, multi-level based TX beam index reporting is defined for a beam group and/or antenna panel group. TX beam index may also be defined as configured RS resource, RS resource index, or RS antenna port where RS may be CSI-RS, DMRS of NR-PDCCH, NRPDSCH or any RS enabling beam management functionality. The multi-level beam reporting may be configured to operate in full or differential or partial reporting mode. Differential and partial beam reports may have dependency to previous beam report, while a full report may be independent of previous report” – See [0065]; “differential reporting modes may include a single-level non-group-wise differential beam report. The single-level non-group-wise differential beam report may be common for all beam groups and include a maximum RSRP value over beam groups (which may be measured in [dB])” – See [0072]; “According to an example, partial reporting modes may include a multi-level partial beam report for N- previously reported TX beam indices enabling TX beam tracking capability of L<N new TX beams. The multi-level partial beam report for N- previously reported TX beam indices may be common for all beam groups and may include a maximum RSRP value over beam groups [dB]. The maximum RSRP value may only reported if the measured maximum RSRP value differs Y dB from the previously reported maximum RSRP value” – See [0075]; Three predetermined report modes/formats for RSRP reports include a “full” format, a “differential” format and a “partial” format, where each of the modes/formats corresponds to different manners of determining RSRP values).


Regarding Claim 2, Kishiyama in view of Karjalainen teaches the method of Claim 1.  Kishiyama further teaches that the resource group comprises at least one of: an antenna group, a RS resource set, a port group, a diversity branch, and a receive branch (“an identifier associated with a wide beam is referred to as a "beam group ID", … The wide beam may be uniquely identified with the beam group ID” – See [0060]; A group of beams is a group/set of RS resources).

Regarding Claim 9, Kishiyama in view of Karjalainen teaches the method of Claim 1.  Kishiyama further teaches that the RSRP report is based on one of the following hierarchical associations:
the one of the at least one RSRP value is determined for one beam transmitted from the second communication node and for one antenna group associated with the first communication node; the one of the at least one RSRP value is determined for one beam transmitted from the second communication node and for one received beam set associated with the first communication node; and the one of the at least one RSRP value is determined for one beam transmitted from the second communication node and for one antenna group associated with the first communication node and for one received beam set associated with the first communication node (“multiple pre-coded reference signals of different types are transmitted by beams from each of the small base stations” – See [0045]; “the user apparatus 20 groups one or more narrow beams received from the reception direction A into a group as a beam set #1, groups one or more narrow beams received from the reception direction B into a group as a beam set #2, and groups one or more narrow beams received from the reception direction C into a group as a beam set #3” – See [0104]; “The "format information" is configured to store information including each of beam sets in association with the beam ID and the reception quality (RSRP) of each of the discovery signals corresponding to each of the narrow beams” – See [0121]; The RSRP is determined for a beam transmitted from the base station (second communication node) and for a beam set that is generated by (associated with) the UE (first communication node)).

Claims 14, 31 and 36 are rejected based on reasoning similar to Claim 1.
Claims 15, 32 and 37 are rejected based on reasoning similar to Claim 2.
Claims 22, 34 and 39 are rejected based on reasoning similar to Claim 9.

Regarding Claim 29, Kishiyama in view of Karjalainen teaches the method of Claim 1.  Kishiyama further teaches that the at least one RSRP value is grouped into N sets of RSRP values (“the user apparatus 20 groups one or more narrow beams received from the reception direction A into a group as a beam set #1, groups one or more narrow beams received from the reception direction B into a group as a beam set #2, and groups one or more narrow beams received from the reception direction C into a group as a beam set #3” – See [0104]; “FIG. 14 is a diagram illustrating an example of a configuration of a reception quality report signal. As illustrated in FIG. 14, the reception quality report signal includes "format information", " beam ID and reception quality (RSRP)" for each of the discovery signals corresponding to each narrow beam” – See [0120]; “The "format information" is configured to store information including each of beam sets in association with the beam ID and the reception quality (RSRP) of each of the discovery signals corresponding to each of the narrow beams” – See [0121]; “illustrated in FIG. 15, the format information may have several formats. The format information of FIG. 15(a) stores "number of beam sets" first, and subsequently stores the "number of beams in the beam set #N" repeatedly according to the number of beam sets” – See [0125]; The RSRP values are associated with different beam sets.  In one example, there are 3 beam sets such that N=3.  Thus, there a RSRP values for beams in beam set 1, RSRP values for beams in beam set 2, and RSRP values for beams in beam set 3);
each of the N sets of RSRP values is associated with a respective one of N sets of resource groups and each of the N sets of resource groups contains at least one resource group (As shown above, the sets of RSRP values are associated with respective beam sets (resource groups)); and
N is a positive integer (In the example shown above, there may be 3 beam sets wherein N=3 is a positive integer).

Claims 30, 35 and 40 are rejected based on reasoning similar to Claim 29.

Claims 3, 16, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2018/0248601) in view of Karjalainen et al. (US 2020/0059921) and further in view of Park et al. (US 2018/0102817).

Regarding Claim 3, Kishiyama in view of Karjalainen teaches the method of Claim 1.   Kishiyama and Karjalainen do not explicitly teach that the port group is a cluster of ports at the second communication node that is indicated by the second communication node by an explicit signal.
However, Park teaches that a port group is a cluster of ports at the second communication node that is indicated by the second communication node by an explicit signal (“In another embodiment of the present invention, RSRP is also measured and reported with respect to an antenna port group. In the proposed method, antenna ports are grouped, and RSRP of an antenna port group is calculated by averaging pieces of RSRP of antenna ports belonging to the corresponding antenna port group. The group may be previously determined or an eNB may provide notification of the group” – See [0363]; The UE measures and reports RSRP with respect to a port group/cluster, wherein the port group is explicitly indicated by the eNB (second communication node)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiyama such that the port group is a cluster of ports at the second communication node that is indicated by the second communication node by an explicit signal.  Motivation for doing so would be to provide the UE with antenna ports which have been optimized for each individual UE (See Park, [0397]).

Claims 16, 33 and 38 are rejected based on reasoning similar to Claim 3.

Response to Arguments
On pages 8-9 of the remarks, Applicant argues in substance that Kishiyama does not teach the RSRP report is generated according to a format “selected from at least three different reporting formats and corresponds to a manner of determining the at least one RSRP value.”  Applicant’s arguments been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Karjalainen reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478